Title: To Thomas Jefferson from John Paulson, 1 September 1806
From: Paulson, John,Paulson, Perry,Shad, Gabriel
To: Jefferson, Thomas


                        
                            
                            To
                                 Thomas Jefferson President
                                of the United States.
                            
                                ca. 1 Sep 1806
                            
                        
                        The Petition of John Paulson, Perry Paulson, & Gabriel Shad,
                        Respectfully sheweth,
                        That your Petitioners, are free people of colour, & inhabitants of the Borough of Wilmington in the
                            state of Delaware. That John Paulson & Perry Paulson, were lately employed, as common sailors; on board the
                            Schooner Sea-Flower of the Port of Wilmington, Thomas Baker Captain, on a voyarge from the said Port of Wilmington, to the
                            islands of St. Thomas & Porto Rico & back again to Wilmington aforesaid. That whilst at Porto Rico they
                            bought a bag of coffee for the sum of twenty dollars, which on their return to the Port of Wilmington they, in conjunction
                            with the said Gabriel Shad, unladed from on board the said Schooner Sea-Flower, without permit, & without having
                            first secured the duties payable thereon by law. By reason whereof, the said bag of coffee became forfeited to the United
                            States, & your Petitioners became subject, to the penalties imposed by the revenue laws of the United States, for
                            which they have, respectively, been prosecuted, as will appear by an
                            authentick copy of the records of the District Court for the Delaware District, annexed to this Petition.
                        Your Petitioners represent that they are poor seamen belonging to the Port of Wilmington, that they have
                            uniformly supported fair characters (except in this unfortunate instance) for honesty sobriety & industry. That
                            your Petitioner John Paulson has a wife & child to maintain. They therefore pray of the President to pardon this
                            their first transgression & to remit all the fines forfeitures & penalties, for the recovery of which the
                            aforesaid suits have been commenced & instituted. And as in duty bound &c.
                        
                            John Paulson
                            
                            Pary Paulson
                            
                            Gabriel Shad
                            
                        
                        
                            We the subscribers recommend the Petitioners to the clemency of the President of the United States, as
                                persons who from their general character & conduct are deserving of a pardon.
                        
                        
                        
                            Thos Baker Master of the
                            Schooner Sea Flowr—
                            Jas. Brobson Chief Burgess
                            of the B. Wilmingt
                            John Warner
                            
                            
                                and 19 other signatures
                            
                        
                        
                            Let a pardon issue
                        
                        
                        
                            Th: Jefferson
                            
                            Sep. 8. 1806.
                        
                    